—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered December 7, 1995, convicting defendant, after a jury trial, of attempted robbery in the second degree (2 counts), assault in the second degree (2 counts) and assault in the third degree, and sentencing him, as a persistent felony offender, to four concurrent terms of 25 years to life and a concurrent term of 1 year, unanimously affirmed.
The court properly exercised its discretion in denying the defense challenges for cause at issue, since the court had the opportunity to witness the venirepersons and their responses and since the totality of those responses (People v Middleton, 220 AD2d 202, lv denied 87 NY2d 848) established that the prospective jurors would be able to remain impartial.
The court properly denied defendant’s motion to suppress identification testimony, since the precinct lineup was not unduly suggestive. The clothing worn by defendant at the lineup, and allegedly matching the description given by a witness, was not so distinctive as to be capable of influencing the identification.
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Williams, Wallach and Rubin, JJ.